Citation Nr: 0638345	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ganglion cyst of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to March 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has relocated and 
requested that jurisdiction over the claims folder be 
transferred to the RO in Atlanta, Georgia.

The veteran's appeal was previously before the Board in 
November 2005, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the veteran was granted service connection 
for dermatitis.  This has satisfied the veteran's appeal with 
respect to the issue of entitlement to service connection for 
a skin disability.  The case has been returned to the Board 
for further appellate action on the veteran's increased 
rating claim.

In August 2005, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the New York RO.  The 
veteran also attended a March 2003 hearing before an RO 
hearing officer.  Transcripts of the hearings are of record.


FINDING OF FACT

The veteran's left wrist ganglion cyst residuals are 
manifested by pain on motion of the left wrist and a tender 
and superficial scar measuring less than 144 square inches 
with no ulceration or instability; dorsiflexion of the left 
wrist has not been less than 15 degrees, nor has palmar 
flexion been limited in line with the forearm.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left wrist ganglion cyst have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5214, 5215 (2006); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that she should submit all pertinent evidence in her 
possession, by letter mailed in December 2005.  In addition, 
she was provided appropriate notice concerning the effective-
date element of her claim in a letter mailed in July 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

In July 1999 the veteran was granted service connection and a 
10 percent disability rating for the residuals of an excision 
of a left wrist ganglion cyst, effective October 23, 1998.  

The veteran was provided a VA orthopedic examination in March 
2000.  She complained of paresthesia and pain on the dorsum 
of her left hand and numbness on the dorsum of the fourth and 
fifth fingers.  She was unable to close her left hand.  The 
examiner observed a zig-zag shaped scar on the veteran's left 
wrist measuring 4 centimeters (cm) by 1/4 cm.  The scar was 
skin deep, mobile, and sensitive.  The examiner found that 
the veteran's scar was tender with no adherence.  There were 
no breakdown of the skin, no underlying tissue loss, no 
inflammation, and no edema or keloid formation.  Range of 
motion of the left wrist was measured with flexion to 60 
degrees, extension to 30 degrees, ulnar deviation to 12 
degrees, and radial deviation to 10 degrees.  Range of motion 
was limited in all directions due to pain.  The examiner 
concluded that the veteran's limited range of motion and 
incomplete closure of her left hand was due to pain and could 
not be explained by her scar.  

The veteran also underwent a VA neurological examination in 
March 2000.  The examiner noted that there was some decreased 
pinprick sensation around the veteran's left wrist scar with 
more observed medially on the dorsal surface.  There was no 
atrophy of the left wrist and the left upper extremity was 
not warm.  Strength was 5/5 in the left deltoid, bicep, and 
tricep, but distal testing could not be fully performed due 
to complaints of pain.  There was no specific weakness 
observed.  The examiner concluded that there was no specific 
nerve involvement, and no neurological injury to the 
veteran's left wrist.  An X-ray of the left wrist was 
negative for abnormal findings.

Outpatient treatment records from the New York VA Medical 
Center (VAMC) show that the veteran was seen from September 
1999 to April 2004 with complaints of numbness, soreness, and 
tingling in her left wrist and the fourth and fifth fingers 
of her left hand.  A September 1999 X-ray showed a normal 
left wrist.  In addition, at her August 2005 hearing, the 
veteran testified that her left wrist was cold when compared 
to the right, and she experienced pain, numbness, and 
weakness in her left wrist.

In March 2001 the veteran was afforded another VA examination 
to determine the severity of her left wrist ganglion cyst 
residuals.  She complained of worsening pain in her left 
wrist and fourth and fifth finger paresthesia and weakness.  
Photographs of the veteran's scar were taken and are 
associated with the claims folder.  The examiner noted that 
there was no breakdown of the skin associated with the scar, 
as well as no tissue loss or keloid formation.  There was no 
disfigurement associated with the scar.  Range of motion 
measurements were taken with flexion to 40 degrees, extension 
to 30 degrees, radial deviation to 5 degrees, and lateral 
deviation to 10 degrees.  The diagnosis was left wrist pain 
secondary to ganglion cyst repair.  

In response to the Board's remand directive, the veteran was 
provided her most recent VA examination in July 2006.  She 
again complained of worsening pain in her left wrist.  
Flexion was measured to 60 degrees, extension to 50 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees.  There was no decreased sensation in a dermatomal 
pattern in the left hand.  There was no instability in the 
left wrist and the examiner observed mild pain on motion.  
Upon repetitive use, there was an increase in pain and 
fatigue, but no weakness, lack of endurance, or 
incoordination was observed.  There was no additional loss of 
motion due to pain and fatigue upon repetitive use.  The 
veteran stated that she experienced flare-ups of her symptoms 
approximately two to three times a day, and the examiner 
found that there was no additional loss of range of motion 
during flare-ups.  There was no erythema or cellulitis 
present.  The scar on the veteran's left wrist was found to 
be identical to that depicted in the pictures from the prior 
VA examination.  X-rays showed no significant arthritic 
changes or bony lesions.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for evaluating scars 
were revised, effective August 30, 2002.  The Board has 
reviewed the revised rating criteria.  The revised rating 
criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2006).  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  Scars may also be rated based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

Limitation of motion of the wrist provides warrants a 10 
percent rating if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Ratings in excess of 10 percent are authorized for ankylosis 
of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's left wrist ganglion cyst residuals are 
currently rated as 10 percent disabling under the diagnostic 
code for superficial scars that are painful, 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).  The Board notes that the 
veteran is currently receiving the maximum rating for a 
superficial and painful scar under both the former and the 
current criteria.  In addition, the medical evidence of 
record establishes that the scar is only skin deep, causes no 
disfigurement, and is not associated with breakdown of the 
skin or underlying tissue loss.  There are no medical 
findings that the scar is subject to repeated ulceration, 
involves an area of 144 square inches, or is unstable.  

With respect to rating the disability on the basis of 
limitation of motion, the Board notes that at all VA 
examinations there has been mild limitation of motion 
demonstrated.  The greatest degree of functional impairment 
was recorded at the veteran's March 2001 VA examination when 
flexion was measured to 40 degrees with extension to 30 
degrees.  As noted above, Diagnostic Code 5215 provides for a 
10 percent evaluation for dorsiflexion less than 15 degrees 
or palmar flexion limited in line with forearm.  At her most 
recent VA examination in July 2006, the veteran was noted to 
experience no additional loss of motion due to pain and 
fatigue upon repetitive use or during flare-ups.  It is clear 
that even when all pertinent disability factors are 
considered, dorsiflexion of the veteran's left wrist is not 
less than 15 degrees and palmar flexion is not limited in 
line with the forearm.  Therefore, the disability does not 
warrant more than a 10 percent rating based on limitation of 
motion.  In addition, since left wrist pain or tenderness is 
contemplated by Diagnostic Codes 5215 and 7804, the 
assignment of separate compensable ratings under Diagnostic 
Codes 5215 and 7804 is precluded by 38 C.F.R. § 4.14.   

While the veteran has consistently complained of numbness in 
her left wrist and fourth and fifth fingers during visits to 
the VAMC, the Board notes that the record contains no 
objective medical evidence of nerve damage or impairment.  In 
fact, the examiner at her March 2000 VA neurological 
examination specifically found that there was no neurological 
injury to the veteran's left wrist.  In addition, the July 
2006 VA examiner stated that there was no decreased sensation 
in a dermatomal pattern in the left hand.  The Board 
therefore concludes that the veteran does not have nerve 
impairment of the left wrist resulting from her ganglion cyst 
surgery.

The Board has considered whether there is any other basis for 
granting this claim, but has found none.  In particular, the 
Board has considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ganglion cyst of the left wrist is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


